Citation Nr: 1016295	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-46 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
PTSD, and assigned a 30 percent initial rating for the period 
from September 11, 2008.  The Veteran appealed the initial 
assigned disability rating.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (when a veteran appeals the initial 
rating for a disability, VA must consider the propriety of a 
"staged" rating based on changes in the degree of severity of 
it since the effective date of service connection).

Although on the substantive appeal the Veteran marked the 
appropriate box to indicate that he wanted a personal hearing 
before the Board at the RO, the Board notes that his response 
was marked over and the following notation was provided "no 
see AMVETS memo."  A review of the AMVETS memo that was 
received in November 1990 reflected the Veteran's wish to 
withdraw his request for a Board hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the initial rating period of the appeal, the 
Veteran's service-connected PTSD symptomatology more nearly 
approximated occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as 
difficulty in understanding complex commands, impairment of 
short-term memory, impaired abstract thinking, disturbance of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for a rating of 50 percent, but no more, for PTSD 
were met for the entire initial rating period.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the RO provided the appellant pre-adjudication 
notice by a letter dated in January 2009.  The RO provided 
the appellant with additional notice in November 2009, 
subsequent to the initial adjudication.  The notification 
identified the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain 
evidence.
  
While the November 2009 notice was not provided prior to the 
initial adjudication, the Veteran has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a November 2009 statement of 
the case, following the provision of notice in November 2009.  
The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  
  
Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
January 2009 and November 2009), another VCAA notice is not 
required.  VAOPGCPREC 8-2003.  It appears that the United 
States Court of Appeals for Veterans Claims (Court) has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the veteran 
was furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess, 19 Vet. App. at 491.   

VA has obtained VA treatment records, assisted the Veteran in 
obtaining evidence, and afforded the Veteran a VA examination 
in February 2009.  The Board acknowledges that when the 
Veteran was afforded a VA examination in February 2009, he 
reported that he had retired 15 years prior and was in 
receipt of Social Security Administration (SSA) income.  
While SSA records have not been associated with the Veteran's 
claims file, the Board does not believe that additional 
development is necessary since it appears that the Veteran is 
receiving SSA income due to his age.

All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file, and the Veteran and his representative not 
contended otherwise.  The Board finds that VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Initial Rating of PTSD

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
initial disability rating than 30 percent.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson, 12 Vet. App. 119.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 126.    

Under the criteria for rating PTSD (set forth at 38 C.F.R. § 
4.130, Diagnostic Code 9411), a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.  
38 C.F.R. § 4.130. 

After a review of all the evidence, the Board finds that, 
throughout the initial rating period of the appeal, the 
Veteran's service-connected PTSD symptomatology more nearly 
approximated occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as 
difficulty in understanding complex commands, impairment of 
short-term memory, impaired abstract thinking, disturbance of 
motivation and mood (depression), and difficulty in 
establishing and maintaining effective work and social 
relationships, as required for a 50 percent disability rating 
under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

In February 2009, the VA examiner noted that there was some 
impairment in the Veteran's thought processes or 
communication in terms of his level of concentration, that 
short-term memory was present, and that there was impairment 
of abstract thinking.  The February 2009 VA examination 
reveals that the Veteran had some difficulty with 
abstraction.  There was also difficulty in establishing and 
maintaining effective social relationships.  At the February 
2009 VA examination, the Veteran reported that he had lost a 
lot of friends.  The May 2008 VA treatment record and 
February 2009 VA examination altogether noted that the 
Veteran had obsessive and ritualistic behaviors in the form 
of perimeter searches.  The May 2008 VA treatment record also 
reveals that the Veteran checked his perimeter twice a month 
and checked his doors and windows every night.    

The Board also finds that a rating of 70 percent is not 
warranted for any time during initial rating period on 
appeal.  The evidence does not show that the Veteran has 
occupational and social impairment, with deficiencies in most 
areas, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130. 

A May 2008 VA treatment record shows that the Veteran thought 
he may have been depressed for years.  He reported crying 
home alone, and his wife reported that he cried in his sleep.  
However, it was noted that the Veteran was not persistently 
sad.  The Veteran and his wife are competent to testify as to 
the symptoms associated with depression.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (2007).  The depression is not 
shown to be near-continuous.  During the time of the February 
2009 VA examination, the Veteran denied depression, and the 
VA examiner observed that the Veteran did not show any kind 
of depression or sadness.  Disturbance of motivation and mood 
(depression) that is not near continuous is contemplated by 
the 50 percent disability rating criteria under Diagnostic 
Code 9411.  38 C.F.R. § 4.130.
  
The Board also acknowledges that the VA examiner in February 
2009 indicated that the effects of the Veteran's PTSD on his 
current functioning showed that there was an occasional 
decrease in his work efficiency.  While the VA examiner 
explained that there were intermittent periods of inability 
to perform occupational tasks for short periods of time when 
he was working due to signs or symptoms of flashbacks, there 
was no difficulty in adapting to stressful circumstances.  A 
May 2008 VA treatment record shows that the Veteran was 
involved with his church, and that he and his wife would 
travel once a year to Mexico with the Lion's Club to help 
build churches.  The February 2009 VA examination report 
revealed that he was also in the Kiwanis Club and the 
Veterans of Foreign Wars, and that he satisfactorily 
participated in parades on Veteran's Day.  

Further, while the Veteran mentioned anger control problems 
twice daily, the anger was manifested through yelling only, 
and not impaired impulse control such as unprovoked 
irritability with periods of violence, as contemplated by a 
70 percent disability rating.  At the time of the February 
2009 VA examination, the VA examiner observed that the 
Veteran did not exhibit any irritability or anger.  

Also, the Veteran denied suicidal ideation when he visited VA 
in April and May 2008 and when he underwent a VA examination 
in February 2009.  Additionally, the rate and flow of his 
speech showed relevant and logical speech behavior at the 
time of the February 2009 VA examination.  There was no 
neglect of personal appearance and hygiene.  The May 2008 VA 
treatment record shows that there were no impairments in the 
ability to care for self such as grooming.  At the time of 
his visit to the VA in May 2008, the Veteran was clean-shaven 
and appropriately dressed, and his hygiene and attire were 
described as appropriate.  When the Veteran was afforded a VA 
examination in February 2009, the VA examiner described the 
Veteran's personal hygiene and grooming as "good."    

Further, the Veteran did not exhibit spatial disorientation.  
April 2007 to July 2007 VA treatment records and a February 
2009 VA examination shows that the Veteran was well oriented 
to time, person and place.  While the VA examiner noted some 
difficulty in social and work settings, he noted that in 
general, the Veteran functions well and has meaningful 
interpersonal relationships.  The February 2009 VA 
examination report revealed that he and his wife were 
friendly with three other couples with whom they socialized 
on a regular basis; he attended the Kiwanis Club and the 
Veterans of Foreign Wars; and satisfactorily participated in 
parades on Veteran's Day.  Additionally, he had been married 
to his wife for 54 and reported having a great relationship 
with her.  He even stated that he had a good relationship 
with all four of his children.  Thus, the evidence does not 
demonstrate an inability to establish and maintain effective 
relationships, which would warrant a 70 percent rating under 
Diagnostic Code 9411.  

While the May 2008 VA treatment records revealed visual 
hallucinations, the reference was to flashbacks the Veteran 
reported, and the frequency was not indicated.  The February 
2009 VA examiner noted that the Veteran did not exhibit any 
audio or visual hallucinations; thus, the hallucinations were 
not persistent.  The May 2008 VA treatment records showed 
that the Veteran did not have any delusions as well.  
Moreover, there was no evidence of gross impairment in 
thought process or communication.  As noted by the VA 
examiner in February 2009, the Veteran was alert, and his 
stream of thought or speech was spontaneous, coherent and 
relevant.  

The May 2008 VA treatment record shows that the Veteran was 
cooperative with the examiner and that his impulse control 
was deemed good.  During his May 2008 visit to VA, the 
Veteran reported hitting his wife in his sleep.  

As the VA examiner noted in February 2009, the Veteran 
generally has satisfactory functioning in his routine 
behavior, self care and normal conversation.  VA treatment 
records reflect that from April 2007 to July 2007, the 
Veteran was well oriented to time, person and place, and was 
not in acute distress.  There was also no evidence that he 
did not remember the names of his wife and children or his 
own name. Additionally, the Veteran was able to recall his 
work history to the VA examiner.  

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  The May 
2008 VA treatment record reflects that the Veteran's GAF 
score was as low as 63.  The February 2009 VA examination 
shows that the Veteran's GAF score was as high as 65.  
According to the DSM-IV, a GAF between 61 and 70 is 
indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  The Board notes 
that while these symptoms closely approximate a 30 percent 
rating, GAF scores are not determinative by themselves.  The 
presence of specific symptoms like or similar to those 
reflected in the regulatory criteria are more probative than 
the overall degree of impairment represented by GAF scores.  
The GAF score in this case tends to weigh against a finding 
that the overall level of impairment more nearly approximates 
70 percent.

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of 
such schedular criteria was discussed in great detail above.  
To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms of symptoms as 
difficulty in understanding complex commands, impairment of 
short-term memory, impaired abstract thinking, disturbance of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships, and also 
contemplate the degree of occupational and social impairment, 
including reduced reliability and productivity.  Further, as 
noted in the February 2009 VA examination report, past 
medical history shows no hospitalizations of any kind for 
medical and/or psychiatric care.  For these reasons, referral 
for extraschedular consideration is not warranted.

Staged ratings are not of application because the Veteran's 
PTSD is adequately contemplated by the 50 percent rating 
during the entire initial rating period in question.  Should 
the severity of the PTSD increase in the future, the Veteran 
may always file a claim for an increased rating.  


ORDER

A higher initial disability rating of 50 percent for service-
connected PTSD, for the entire initial rating period, is 
granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


